               Case 2:19-cv-01912-RSM Document 8 Filed 01/08/20 Page 1 of 2




 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8
       RONDEVOO TECHNOLOGIES, LLC,                         CASE NO. C19-1912-RSM
 9
                   Plaintiff,
10                                                         ORDER GRANTING PLAINTIFF’S
             v.                                            EX PARTE MOTION FOR
11                                                         EXTENSION OF TIME
       DRVISION TECHNOLOGIES, LLC,
12
                  Defendant.
13

14
            This matter comes before the Court on Plaintiff Rondevoo Technologies, LLC’s Motion
15
     to Continue Deadlines, Dkt. #6. Although Plaintiff filed the Motion as a “unopposed,” the Court
16
     notes that the Motion was submitted only by Plaintiff and that Defendant has not appeared at this
17
     time. Accordingly, the Court will consider the filing an ex parte motion submitted by Plaintiff.
18
            Plaintiff filed its complaint on November 23, 2019 and summons were issued on
19
     November 26, 2019. Dkts. #1, #4. Plaintiff has attempted to serve Defendant via its registered
20
     agent but has been unable to effect service. Dkt. #6 at 1-2. Pursuant to the Court’s scheduling
21
     order, Dkt. #5, parties’ FRCP 26(f) conference deadline is January 10, 2020, with initial
22

23
     ORDER GRANTING PLAINTIFF’S EX PARTE
     MOTION FOR EXTENSION OF TIME
     PAGE - 1
               Case 2:19-cv-01912-RSM Document 8 Filed 01/08/20 Page 2 of 2




 1   disclosures due January 17, 2020.       Plaintiff requests a continuance of all deadlines by

 2   approximately five weeks from the original deadline to allow time to effect service.

 3          Finding that good cause exists to extend the initial disclosure deadlines, it is hereby

 4   ORDERED that the deadlines are revised as follows:

 5           Deadline for FRCP 26(f) Conference:                             2/21/2020

 6           Initial Disclosures Pursuant to FRCP 26(a)(1):                  2/28/2020

 7           Combined Joint Status Report and Discovery                        3/6/2020
             Plan as Required by FRCP 26(f) and Local Civil
 8           Rule 26(f):

 9

10          DATED this 8 day of January 2020.

11

12                                                A
                                                  RICARDO S. MARTINEZ
13                                                CHIEF UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20

21

22

23
     ORDER GRANTING PLAINTIFF’S EX PARTE
     MOTION FOR EXTENSION OF TIME
     PAGE - 2
